DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is in response to application filed on March 18, 2019.  Claims 1-22 are presented for examination.  This application is a CIP of 15/077713, however the scope of the claims is directed to the newly submitted subject matter filed on 3/18/19.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The claimed system comprising a processor and memory is interpreted in view of fig. 14 and par. 167 as comprising a hardware processor.  Claim 1 should be clarified to include the term “hardware”, respectively.
Claims 2-14 depend from claim 1 and are therefore objected to on the merits.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-10, 12, 13, 15-18, 20 and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huddleston et al (USPN. 2017/0011092).

1. A system for generating an improved user interface for displaying a significance of an
association between one entity and a set of other entities, the system comprising (fig. 1, par. 38):
a processor and a memory, the memory comprising a set of services accessible using
client-based applications on an other system, the set of services adapted to (fig. 1, items 104 and interface 130):
generate, by a fingerprint extraction module, a fingerprint for the one entity and a set of fingerprints for the set of other entities, wherein each fingerprint in the set of fingerprints is associated with an entity in the set of other entities (fig. 1, item 116 entity extractor, pars. 27 and 74, ontology 134 is accessed to determine most closely related company entities input by the user);
determine the significance of the association between the one entity and each of the entities in the set of other entities based at least in part on the fingerprint and the set of fingerprints, and based at least in part on a set of association criteria, the significance of the relationship being a derived numerical value (fig. 1, par. 68, 69, 74 and 75, strength value of the relationship (par. 68), entity and relationship scores (par. 69), ranked top ten entities by highest relationship score, and user can select/exclude the presented companies and refine the search, i.e., criteria);
generate an interactive user interface that provides access to a graphical representation of the significance of the association between the one entity and the set of other entities, the interactive user interface comprising (figs. 8, 9A and 9B, pars. 74-76, entry boxes):

a matrix frame adapted to display a set of significantly associated entities from the set of other entities and corresponding fingerprints from the set fingerprints, the set of significantly associated entities being entities from the set of other entities meeting a threshold value for the significance of
the association with the one entity (pars. 24 and 137, entities with a relationship score over a certain threshold are presented to the user to refine the search.  Note that user interacts with interface and ontology to refine entities/results (pars. 30, 75 and 137).

2. The system of claim 1, wherein the fingerprint comprises a data structure, the data
structure comprising a quadruple that identifies a characteristic of the one entity (par. 63, metadata and proximity information for the entities, Huddleston).

3. The system of claim 1, wherein the fingerprint extraction module adds a new
quadruple to the data structure based on each entity in the set of other entities
determined to be associated with the one entity (pars. 49 and 63, metadata and proximity information for the entities and relationships, Huddleston).

4. The system of claim 1, wherein the fingerprint extraction module adds a new
quadruple to the data structure based on an information source determined to be
associated with the one entity (pars. 49 and 117, adding relationships and entities to the ontology, note that the addition is based on newly discovered information, Huddleston).

5. The system of claim 1, further comprising:

structure based on a connected vertex in the graphical representation between
the one entity and an entity in the set of other entities (par. 51, ontology is automatically built, relationships are edges of a graph that joins two concepts, Huddleston);
wherein the connected vertex is defined by user-specified criteria (pars. 72 and 76, set of criteria set by user); and
wherein the connected vertex is identified by processing a set of edges in the
graphical representation (par. 38, set of entities are expanded by entities found in the ontology).

6. The system of claim 1, wherein the fingerprint extraction module adds a new
quadruple to the data structure based on an identified document that meets a set of
user-specified criteria (par. 76, set of relevant articles is returned, and par. 38, set of entities are expanded by entities found in the ontology).


7. The system of claim 1, wherein the graphical representation is a directed graph
distributed between a plurality of nodes in a decentralized peer network, each node in
the plurality of nodes comprising a subset of documents and entities (par. 58, related nodes and articles in ontology).

8. The system of claim 1, wherein the graphical representation is represented by a
persisted, serialized Java object (par. 166, java and any other programming code).

9. The system of claim 1, wherein the fingerprint, the set of fingerprints,

the data store is a lightweight directory access protocol relational database (pars. 25, 50 and 59, data store including index and ontology in any  format).

10. The system of claim 1, wherein the association criteria comprises a set of contingency
tables associated with a set of interestingness measures (par. 60, models of interest for types of activities and par. 145, type of activity with type of entities).

12. The system of claim 1, wherein the interactive user interface further comprises:
an overlay adapted to provide a detailed set of information for an event related to the one
entity (pars. 137 and 157, BMW and FIAT and relevant entities and relationships); and
a headline frame adapted to display items of interest related to the one entity and the
significantly related entities (pars. 137 and 157, Nissan relationship between BMW and FIAT).

13. The system of claim 1, wherein the interactive user interface further comprises a
plurality of adjacent navigation options for viewing entities in the set of significantly
associated entities and entities in the set of other entities having a higher or lower
significance of the association with the one entity (figs. 9A and 9B, pars. 24 and 137, entities with a relationship score over a certain threshold are presented to the user to refine the search.  Note that user interacts with interface and ontology to refine entities/results (pars. 30, 75 and 137).

Regarding method claims 16-18, 20 and 21, they comprise substantially the same subject matter as rejected system claims 2-10, 12 and 13, and are therefore rejected on merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 14, 19 and 22 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huddleston et al (USPN. 2017/0011092) in view of Meehan et al (2017/0351752).
	
Regarding claims 11 and 19, Huddleston teaches all the limitations of claim 1 but does not teach selectable trend line associated with other information.  However, Meehan teaches selectable trend line associated with other information (figs. 17 and 20, pars. 75 and 78, user selects what trends and values to see.  Note that different trend lines are displayed in fig. 17, Meehan).  It would have been obvious to integrate Meehan interface with Huddleston interface using additional options on user interface (fig. 8, item 815, refinement options, Huddleston).  One would have been motivated to integrate the interfaces
to improve graphical display capability including displaying different trends graphically (fig. 19, par. 78, Meehan, trends based on factor analysis, Meehan).  
	Huddleston and Meehan combined teach selectable trend line associated with the one entity and the set of significantly associated entities (pars. 24 and 137, entities with a relationship score over a 

	Regarding claims 14 and 22, Huddleston teaches all the limitations of claim 1 but does not teach explicitly side-by-side in the graphical representation.  However, Meehan teaches displaying side-by-side in the graphical representation (figs. 17 and 20, pars. 75 and 78 different trend lines are displayed in fig. 17, Meehan).  It would have been obvious to integrate Meehan interface with Huddleston interface using additional options on user interface (fig. 8, item 815, refinement options, Huddleston).  One would have been motivated to integrate the interfaces to improve graphical display capability including displaying different trends graphically (fig. 19, par. 78, Meehan, trends based on factor analysis, Meehan).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







August 24, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158